Exhibit 10.4

CONSULTING AGREEMENT

          This Consulting Agreement (the “Agreement”) has been entered into
between Atlantic Medical Solutions, LLC (the “Company”), a Florida limited
liability company maintaining its principal place of business in Pompano Beach,
Florida, and The Parkview Group, Inc. (the “Consultant”), a Delaware corporation
maintaining its principal place of business in Boca Raton, Florida, in order to
memorialize the agreement between the Company and the Consultant as of this 28th
day of July 2009.

          Whereas, the Company is principally engaged in the business of
providing various forms of medical solutions,

          Whereas, the Consultant possesses experience and business expertise in
the areas of marketing and finance;

          Whereas, the Company desires to avail itself of the services of the
Consultant, and the Consultant desires to provide such services to the Company,
and;

          Whereas, the Company and the Consultant each expect to benefit from
the carrying out of the subject matter of the Agreement;

          Now, therefore, in consideration of the mutual promises herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Consultant
hereby agree as follows:

 

 

 

 

1.

Engagement The Company hereby engages the Consultant, and the Consultant hereby
accepts such engagement and agrees to use its best efforts in a good and
businesslike manner to provide services to the Company in accordance with the
terms of the Agreement. The Company acknowledges that the Consultant may provide
similar services and consulting advice of the type contemplated by this
Agreement to others and that nothing herein contained shall be construed to
limit or restrict the Consultant in conducting such business with respect to
others, or rendering such advice to others.

 

 

 

 

2.

Services The Consultant shall provide consulting advice to the Company as
specified below at the request of the Company, provided the Consultant shall not
be required to undertake duties beyond its scope of ability. In performance of
these duties, the Consultant shall provide the Company with the benefit of its
best judgment and efforts, and the Company acknowledges that the Consultant
cannot guarantee any particular outcome as a consequence of its efforts and
advice. The Consultant’s services may include, but will not necessarily be
limited to (1) advice relating to corporate financing activities; (2) developing
marketing plans for providing commercial loans to customers; (3) assisting with
the negotiation of contracts between the Company and its suppliers; and (4)
providing recommendations with respect to legal, accounting, and other
professionals retained by the Company.


--------------------------------------------------------------------------------




 

 

 

 

3.

Term The term of the Agreement shall commence on the 1st day August 2009, and
shall continue for a continuous period of twelve (12) months thereafter.
However, the Agreement may be terminated by either the Company or the Consultant
upon the receipt of thirty (30) days prior written notice from the other party.

 

 

 

 

4.

Remuneration The Company shall pay to the Consultant for the services to be
rendered hereunder a non-refundable $500.00 retainer on the 1st day of each
month. The Consultant shall provide services to the Company at the rate of
$200.00 per hour, and the Company shall be billed on a monthly basis for the
total number of hours Consultant personnel provided to the Company multiplied by
the hourly rate of $200.00 per hour.

 

 

 

 

5.

Expenses The Company shall promptly reimburse the Consultant for out-of-pocket
expenses that it incurs in the performance of its services hereunder upon the
presentation of a properly documented invoice for such expenses. However, any
one expense equal to or greater than $100 must be pre-approved by the Company.

 

 

 

 

6.

Capacity The services of the Consultant to be provided pursuant to the Agreement
shall be performed for the benefit of the Company in the capacity of an
independent contractor, and no employee or agent of the Consultant shall be
considered, at any time that the Agreement is in force, to be an employee of the
Company.

 

 

 

 

7.

Waiver The failure of either party to insist, in one or more instances, upon the
performance of any of the terms, covenants, agreements, or conditions of the
Agreement, or to exercise any rights hereunder, shall not be construed as a
waiver or relinquishment of such party’s right to insist upon the future
performance of such term, covenant, agreement, or condition, or to the future
exercise of any such right, and the obligations of the other party with respect
to such future performance shall continue in full force and effect.

 

 

 

 

8.

Severability If any provision of the Agreement shall be held or made invalid by
a court decision, statute, rule, or otherwise, the remainder of the Agreement
shall not be affected thereby and shall remain in full force and effect as if
the invalidated provision had not been included herein.

 

 

 

 

9.

Notice Any notice required or desired to be given pursuant to the Agreement
shall be in writing and shall be deemed given when hand delivered, or sent
facsimile and responded to by the other party, or deposited, postage paid, in
the United States certified mail, return receipt requested, at the addresses set
forth below or at such subsequent address provided by the parties;


2

--------------------------------------------------------------------------------




 

 

 

 

If to the Company:

Atlantic Medical Solutions, LLC

 

 

Jeff Ropar, Managing Member

 

 

950 N. Federal Highway, Suite 111

 

 

Pompano Beach, FL 33064

 

 

Fax No.: (954) 738-1825

 

 

 

 

If to the Consultant:

The Parkview Group, Inc.

 

 

Richard B. Frost, President

 

 

21301 Powerline Road, Suite 103

 

 

Boca Raton, FL 33433

 

 

Fax #: (561) 558-1189


 

 

 

 

10.

Applicable Law The Agreement shall be governed by and construed in accordance
with the laws of Florida. Venue in any dispute arising hereunder shall be in the
federal or state courts located in and for Palm Beach County, Florida.

 

 

 

 

11.

Assignment The Agreement may not be assigned by the Company or by the Consultant
without the prior written consent of the other party.

 

 

 

 

12.

Entire Agreement The Agreement constitutes the entire agreement and
understanding between the parties. It may only be amended in writing by the
parties hereto. Any and all prior agreements and/or understandings relating
thereto are superseded in their entirety by the Agreement.

          In Witness Whereof, the Company and the Consultant have executed the
Agreement as of the day, month, and year first written above.

 

 

 

 

 

As to the Company:

 

As to the Consultant:

Atlantic Medical Solutions, LLC

 

The Parkview Group, Inc.

 

 

 

 

 

By:

/s/ Jeff Ropar

 

By:

/s/ Richard B. Frost

 

 

 

 

 

 

Jeff Ropar, Managing Member

 

 

Richard B. Frost, President


3

--------------------------------------------------------------------------------